Citation Nr: 0533471	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  97-14 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for service-connected 
colitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1968 to May 1976.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought a 
compensable rating for his colitis.  Thereafter, an August 
1999 rating decision increased the rating for this disability 
to 10 percent, effective from August 1995, and an August 2004 
rating decision increased the rating for this disability to 
30 percent, effective from August 1995.  The veteran has 
continued his appeal.  

The Board also noted that this matter was previously remanded 
in April 2004 for procedural considerations, and that the 
action requested in that remand has been accomplished to the 
extent possible.  The remaining issue on appeal is now ready 
for further appellate review.


FINDING OF FACT

Colitis is manifested by symptoms in an unexceptional 
disability picture that do not more nearly approximate severe 
or pronounced ulcerative colitis.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for colitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.114, Diagnostic Code 
7323 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

At the outset, the Board notes that this case has now been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, 
the veteran has been advised on numerous occasions of the 
type of evidence needed to warrant entitlement to an 
increased evaluation under the applicable rating criteria.

First, the initial rating decision of June 1996 and February 
1997 statement of the case specifically advised the veteran 
that treatment records were negative for relevant complaints 
or findings.  Therefore, the regional office (RO) concluded 
that there was no evidence of increased severity, and the 
claim was denied.  

In addition, following the RO's receipt of additional medical 
records, a February 1999 supplemental statement of the case 
advised the veteran that while records for 1995 did reflect 
complaints of frequent watery diarrhea 8 to 9 times daily and 
the presence of small amounts of blood in his stool which 
lasted a few days and then resolved, the diagnosis was 
history of colitis and diarrhea of unknown etiology.  The RO 
also noted that the Department of Veterans Affairs (VA) 
outpatient records from August 1995 to June 1997 were 
negative for exacerbations of colitis. 

However, following a hearing at the RO, an August 1999 
supplemental statement of the case increased the rating for 
the veteran's colitis from 0 to 10 percent disabling, finding 
that the frequent diarrhea and blood in the stool warranted a 
10 percent but not higher rating.

Thereafter, following the completion of evidentiary 
development by the Board and subsequent Board remand in April 
2004, the veteran was provided with an April 2004 letter that 
notified him of the evidence necessary to substantiate his 
claim for increased rating, the evidence VA would obtain on 
his behalf, and the evidence that the veteran should provide 
in support of his claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Finally, following the RO's review of the VA examination 
results of May 2003, the RO increased the rating for this 
disability to 30 percent, finding that while there were 
frequent exacerbations, there was no anemia and treatment 
with only Metamucil was not reflective of severe or 
pronounced disability.  The RO also noted that the veteran's 
disability was not manifested by symptoms that justified 
extraschedular consideration.

Although the April 2004 VCAA notice letter clearly came after 
the initial rating decision that denied the claim for 
increased rating in June 1996, and did not specifically 
request that the appellant provide any evidence in the 
appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board further notes that there is no indication that 
there are any outstanding pertinent medical records or 
reports that have not been obtained or that are not otherwise 
sufficiently addressed in documents or records already 
associated with the claims file.  In addition, neither the 
veteran nor his representative has indicated any intention to 
provide any additional medical evidence to support the 
veteran's remaining claim on appeal.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

The veteran has been assigned a rating of 30 percent under 38 
C.F.R. § 4.114, Diagnostic Code 7323, relating to moderately 
severe ulcerative colitis with frequent exacerbations.  The 
next higher rating provided under Diagnostic Code 7323 is 60 
percent for severe ulcerative colitis with numerous attacks a 
year and malnutrition with the veteran's health being only 
fair during periods of remission.  The next higher and 
maximum rating provided under Diagnostic Code 7323 is 100 
percent for pronounced ulcerative colitis resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  While the Board finds that 38 
C.F.R. § 4.114, Diagnostic Code 7332 relating to the rectum 
and anus is another potentially applicable diagnostic code, 
it would not result in a higher evaluation as the veteran's 
occasional fecal incontinence at the rate of once a month 
does not approach the extensive leakage or complete 
impairment contemplated by the higher ratings of 60 and 100 
percent under this code, respectively.  

While the Board has also considered 38 C.F.R. § 4.114, 
Diagnostic Code 7319 relating to irritable colon syndrome, it 
would also not result in a higher evaluation, as the maximum 
rating under that code is 30 percent, and the veteran is 
currently assigned a 30 percent evaluation.

Service medical records reflect that the veteran weighed 141 
pounds at the time of his enlistment examination in January 
1968.  It was also noted that he was 70 inches tall.  The 
veteran weighed 147 pounds in September 1969.  In January 
1974, the veteran reported having diarrhea and abdominal pain 
for the past few months and that he had noticed a hookworm in 
his stool.  He further noted that his usual weight was 167 to 
170 pounds, and that he currently weighed about 134.  The 
diagnosis was hookworm syndrome.  In October 1974, it was 
indicated that the veteran had experienced some hookworm 
infestation in the past, that he weighed 180 in 1968, that 
his weight was down to 129 in December 1973, and that he 
currently weighed 146.  In May 1975, the veteran was 
evaluated with complaints of diarrhea and weighed 139 pounds.  
A medical board examination in February 1976 revealed that 
the veteran was 5 feet 11 inches tall and weighed 150 pounds.

The history of this disability shows that service connection 
was originally granted for the veteran's colitis in an 
October 1977 rating decision, at which time the disability 
was assigned a noncompensable rating, effective from May 
1976.  Thereafter, while the veteran's August 1995 claim for 
an increased rating was initially denied by a rating action 
in June 1996, a February 1999 supplemental statement of the 
case increased the rating for this disability to 10 percent, 
effective from August 1995.  

VA medical treatment records from August 1994 and December 
1994 reflect that the veteran weighed 149 and 154 pounds, 
respectively.  In January 1995, the veteran noted complaints 
of frequent watery diarrhea that occurred 8 to 9 times daily 
and the presence of small amounts of blood in his stool.  A 
record from February 1995 reflects that the veteran's 
complaints included chronic diarrhea and that his weight was 
154 pounds.  Later in February 1995, it was noted that the 
veteran reported some blood in his stool.  VA outpatient 
records from August 1995 to June 1997 were negative for 
exacerbations of colitis.  In August 1995, the veteran 
weighed 148 1/2 pounds, in July 1997, he weighed 155, in 
September 1997, he weighed 163, and in February 1998, per the 
veteran, his weight was 135.  However, in a treatment record 
dated in May 1998, the veteran reported that his weight was 
167 pounds.

A VA outpatient record from May 1998 reflects that the 
veteran's complaints included dysphagia and in June 1998, the 
veteran indicated that he had trouble swallowing and 
discomfort in his throat.  This problem reportedly interfered 
with his ability to swallow large amounts.  In July 1998, the 
veteran reported increased difficulty swallowing for several 
weeks and denied being able to tell whether he had any blood 
in his urine or stools.  In August 1998, the veteran's 
complaints included continued problems with swallowing, and 
that he had lost 25 to 30 pounds over the previous six 
months.  It was concluded that there was no significant 
oropharyngeal dysphagia but that the veteran appeared to have 
some esophageal stage disorder.

At the veteran's hearing in May 1999, the veteran stated that 
he experienced almost daily cramping in the abdomen, noting 
that it had been serious enough two weeks earlier that an 
ambulance was called (transcript (T.) at p. 12).  The 
duration would fluctuate between just a few minutes to 
several hours (T. at p. 13).  He sometimes treated it with 
Metamucil and similar medications and diet (T. at p. 13).  He 
would occasional have a fever (T. at p. 13).  Sometime he 
would be unable to move his bowels without an enema and 
suppositories, and he would also experience sudden diarrhea 
(T. at p. 13).  The veteran indicated that on many occasions 
he had been incontinent and had blood in his stools 
approximately once a week (T. at p. 14).  The veteran had to 
watch his diet and maintained that he had experienced serious 
weight loss over the previous two years (T. at pp. 14-15).  
The veteran weighed between 167 and 171 pounds during 
service, now weighed around the 130's, and took Metamucil 
every day for his colitis (T. at p. 15).

VA examination in May 2003 revealed that the veteran reported 
frequent symptoms of diarrhea at the rate of as many as four 
to six times a day, with blood in his stool and cramping 
abdominal pain.  These exacerbations occurred about two to 
three times a month, and the veteran also complained of 
difficulty swallowing solids and liquids.  When the veteran 
had diarrhea, he reported occasional fecal incontinence at 
the rate of about once a month.  He reported that his 
baseline weight was about 162 pounds, and that he was down to 
130 but had regained some and was back to 142.  Physical 
examination of the abdomen revealed that it was tender in all 
four quadrants.  The impression was ulcerative colitis.  The 
examiner opined that the veteran did not have any underlying 
anemia based on his recent laboratory tests.  The examiner 
also believed that the veteran seemed malnourished because he 
appeared asthenic and he had lost weight.  The examiner 
commented that the veteran's malnutrition may be primarily 
because of his swallowing disorder.  The veteran did have 
frequent exacerbation of his symptoms, as he complained of 
diarrhea with bleeding and abdominal cramping two to three 
times a month.  The examiner recommended that the veteran 
undergo a repeat colonoscopy and an upper gastrointestinal 
endoscopy, as he had symptoms of dysphagia to both solids and 
liquids.  The examiner noted that the claims file was 
available and reviewed at the time of this examination.

Thereafter, during the course of this appeal, an August 2004 
rating decision increased the evaluation for this disorder to 
30 percent, effective from April 2001, on the basis of recent 
VA private examination and the veteran's complaints.


II. Analysis

The Board has reviewed all of the evidence.  The disability 
is currently rated under Diagnostic Code 7323 at 30 percent.  
In order to assign a 60 percent rating, it will be necessary 
to discuss whether the manifestations of the veteran's 
colitis are consistent with severe ulcerative colitis and 
numerous attacks a year and malnutrition, with the veteran's 
health only fair during remissions.  C.F.R. § 4.114, 
Diagnostic Code 7323.

In this regard, while the Board concedes that there is ample 
evidence that the veteran suffers from frequent attacks in 
the form of diarrhea, abdominal pain, and other 
gastrointestinal complaints, and the Board will accept the 
veteran's representations that he experienced some weight 
loss during the two years prior to his hearing in May 1999 
and his VA examination in May 2003 (down to the 130's and 
130, respectively), the veteran conceded in May 2003 that his 
weight was back to 142.  In addition, although the veteran 
stated at his hearing that his weight was usually between 167 
and 171 during service, and in May 2003, that his baseline 
weight was 162, the record does not otherwise support such 
assertions, especially with respect to actual clinical 
findings.  More specifically, the Board has not found one 
service entry where the examiner actually weighed the veteran 
and determined that his weight exceeded 150 pounds.  

Similarly, between August 1994 and May 1998, the only entry 
of weight that exceeded 160 pounds where the veteran was 
actually weighed occurred in September 1997, at which time 
the veteran's weight was indicated to be 163.  Otherwise, the 
veteran's weight was noted to be between 148 1/2 and 155 
pounds between August 1994 and July 1997.  The Board also 
notes that while the veteran report that his weight was down 
to 135 in a medical record in February 1998, he reported that 
his weight was 167 in a record dated just several months 
later in May 1998, and this is found to be inconsistent with 
the veteran's assertion in August 1998 that he had lost 25 to 
30 pounds over the previous six months (if correct, then he 
gained 32 pounds between February and May 1998, and then lost 
approximately the same amount of weight between May and 
August 1998).  

In any event, the Board finds that the more contemporaneous 
and persuasive evidence concerning the veteran's weight loss 
on the current record reflects that the veteran's weight has 
rarely been above 160 pounds, was never above 150 pounds 
during service, and fluctuated between 148 1/2 and 155 
between 1994 and 1998, at the end of which the veteran 
reported weight loss down to the 1930's.  Thus, the Board 
finds that the veteran's weight of 142, even if solely 
attributed to his colitis, is not significantly less than 
weight that has more frequently been assessed as between 148 
1/2 and 155.  

Moreover, the recent VA examiner in May 2003 determined that 
the veteran's asthenic state may be primarily due to 
nonservice-connected dysphagia, for which he recommended a 
gastrointestinal endoscopy.  The Board further notes that 
there is no evidence of anemia.  Therefore, since a 60 
percent rating requires both numerous attacks and 
malnutrition attributed to service-connected disability, the 
Board finds that the lack of evidence of clinical findings of 
significant weight loss or malnutrition attributed to 
service-connected disability precludes the Board from 
assigning a 60 percent rating under 38 C.F.R. § 4.114, 
Diagnostic Code 7323.  The Board also observes that under the 
regulation relating to weight loss in effect prior to May 
2001, minor weight loss or greater losses of weight for 
periods of brief duration are not considered of importance in 
rating, and the regulation in effect after May 2001 defines 
the term "substantial weight loss" as a loss of greater 
than 20 percent of the individual's baseline weight sustained 
for three months or longer.  Consequently, based on baseline 
weight established by the more persuasive evidence currently 
of record, the Board finds that the record does not reveal 
substantial weight loss due to the veteran's service-
connected colitis under either the new or previous 
regulation.  

The rating criteria for an assignment of the maximum 
evaluation of 100 percent under Diagnostic Code 7323 is 
clearly not warranted because there has not been evidence of 
marked malnutrition, anemia, and general debility, or serious 
complications such as liver abscess.

Finally, the Board has additionally considered a higher 
rating for the veteran's colitis under 38 C.F.R. § 3.321, and 
finds that the veteran's disability, while clearly disabling, 
has not been manifested by symptoms that are so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321.

In summary, the Board finds that a preponderance of the 
evidence is against entitlement to a higher rating under the 
applicable criteria, and that the veteran's claim must 
therefore be denied.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
colitis is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


